Dismissed and Memorandum Opinion filed April 23, 2009







Dismissed
and Memorandum Opinion filed April 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00256-CV
____________
 
SEVEN UTILITY MANAGEMENT CONTRACTORS, LTD. and
J. ANDREW ASSOCIATES, INCORPORATED, Appellants
 
V.
 
MICHAEL LEVY, Appellee
 

 
On Appeal from the
55th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-40773
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 20, 2009.  On April 8, 2009,
appellants filed a motion to dismiss the appeal because the case has settled.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.